t c summary opinion united_states tax_court nicholas matthew brown and rebekah brown petitioners v commissioner of internal revenue respondent docket no 29692-11s filed date nicholas matthew brown and rebekah brown pro sese timothy a forehle for respondent summary opinion haines judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable years at issue and all rule continued b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively the issues for decision are whether petitioners are entitled to deductions claimed on schedules a itemized_deductions for unreimbursed business_expenses of dollar_figure and dollar_figure for and years at issue respectively background some of the facts have been stipulated and are so found those exhibits attached to the stipulations which were found relevant and admissible are incorporated herein by this reference at the time petitioners filed their petition they resided in california during the years at issue petitioner nicholas brown was employed as an electrician for vander bros electric in roseville california mr brown’s employer sent him to various jobsites within the general metropolitan area mr brown worked at several jobsites during the years at issue including a jobsite pincite continued references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar sacramento high school as part of his job mr brown drove back and forth to shop for supplies at material supply stores on date respondent sent petitioners a notice_of_deficiency for the years at issue respondent disallowed petitioners’ itemized_deductions of dollar_figure and dollar_figure for and respectively for unreimbursed employee_expenses petitioners timely filed a petition with this court on date discussion respondent determined that petitioners are not entitled to schedule a itemized_deductions related to mr brown’s automobile because they have failed to substantiate his business mileage for the years at issue alternatively respondent argues that petitioners are not entitled to the schedule a itemized_deductions because mr brown was an employee and not an independent_contractor since he spent most of his time at the same jobsite at the sacramento high school for both years at issue deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions claimed rule a new colonial ice co v 2petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor have they shown that the threshold requirements of continued helvering 292_us_435 sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business pursuant to sec_274 however automobile expenses otherwise deductible as a business_expense will be disallowed in full unless the taxpayer satisfies strict substantiation requirements the taxpayer must substantiate the automobile expenses by adequate_records or other corroborating evidence of items such as the amount of the expense the time and place of the automobile’s use and the business_purpose of its use see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir rasmussen v commissioner tcmemo_2012_353 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a continued sec_7491 have been met in any event we decide the issue on the basis of the preponderance_of_the_evidence contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to substantiate each element of an expense a taxpayer may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date if a factual basis exists to do so the court may in another context approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir cohan_rule sec_1_274-5t temporary income_tax regs fed reg date however sec_274 overrides the cohan_rule with respect to sec_280f listed_property and thus specifically precludes the court from allowing automobile expenses on the basis of any approximation or the taxpayer’s uncorroborated testimony in lieu of substantiating the actual amount of any expenditure relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate as established by the internal_revenue_service see sec_1_274-5 income_tax regs the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile id the taxpayer must still establish the amount ie business mileage the time and the business_purpose of each use id mr brown has failed to show that he is entitled to claim the business miles respondent disallowed under the adequate_records requirement of sec_274 mr brown kept a contemporaneous notebook in which he logged the business use of his personal vehicle the logs included odometer readings and start and end dates though they did not include destinations mr brown’s logs were not entered into evidence instead mr brown testified as to his making of the mileage logs and to the general contents of the records mr brown’s testimony was not specific and thus failed to provide the information necessary to establish the elements of the deductions in the absence of adequate_records ie actual business milage dates places and the business_purpose moreover the cohan_rule prevents the court from allowing automobile expenses on the basis of any approximation of the taxpayer’s uncorroborated testimony thus we find for respondent and deny petitioners’ claimed schedule a itemized_deductions in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
